Exhibit 10.22a

AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of June 11, 2020, is entered into by and among MONRO,
INC., a New York Corporation (“Borrower”), the several financial institutions
party hereto as Lenders, CITIZENS BANK, N.A., as Administrative Agent for itself
and the other Lenders (the “Administrative Agent”), Bank of America, N.A.,
JPMorgan Chase Bank, N.A., and Keybank National Association, as Co-Syndication
Agents and Truist Bank (formerly known as Branch Banking and Trust Company), TD
Bank, N.A. and Wells Fargo Bank, National Association, as Co-Documentation
Agents, as well as MNRO Service Holdings, LLC, a Delaware limited liability
company, MNRO Holdings, LLC, a Delaware limited liability company, CAR-X, LLC, a
Delaware limited liability company, and MONRO SERVICE CORPORATION, a Delaware
corporation (each a “Guarantor” and collectively the “Guarantors”). Unless
otherwise defined herein, all capitalized terms used herein shall have the
meanings ascribed to them in the Credit Agreement.

RECITALS

WHEREAS, Borrower, Lenders, Administrative Agent, as well as the Co-Syndication
Agents and Co-Documentation Agents referred to above are parties to that certain
Amended and Restated Credit Agreement dated as of April 25, 2019 (as amended or
modified from time to time, the “Credit Agreement”).

WHEREAS, Borrower has requested that the Credit Agreement be modified as
provided herein.

WHEREAS, Administrative Agent has advised Borrower that the requisite Lenders
are willing to agree to its request on the terms and subject to the conditions
set forth in this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

1.    Amendments to Credit Agreement.

(a)    Section 1.1. The existing definition of “Leverage Covenant Cushion
Condition” is deleted, and the definitions of “ABR Borrowing,” “Acquisition,”
“Adjusted One-Month LIBOR Rate,” “Bail-In Action,” “Bail-In Legislation,”
“Disposition,” “LIBOR Rate,” “LIBOR Rate Borrowing,” and “Write-Down and
Conversion Powers” as set forth in Section 1.1 are hereby respectively restated
as follows:

“ABR Borrowing” means a Borrowing bearing interest at the sum of the ABR plus
the Applicable Margin plus the Applicable Additional Margin.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition or
purchase by Borrower of assets, including without limitation, stock,
partnership, securities, or other interest in any other Person; excluding
however, assets purchased in the ordinary course of business which are budgeted
as part of the Borrower’s annual capital expenditure budget, (ii) the
acquisition or ownership of in excess of 50% of the Equity Interests of any
Person, or (iii) the acquisition of another Person by a merger, consolidation,
amalgamation, Division or any other combination with such Person.



--------------------------------------------------------------------------------

“Adjusted One-Month LIBOR Rate” means an interest rate per annum equal to the
greater of (I) the sum of (a) 1.00% per annum plus (b) the quotient of (i) the
interest rate determined by Administrative Agent by reference to the Reuters
Screen LIBOR01 Page (or on any successor or substitute page) to be the rate at
approximately 11:00 a.m. London time, on such date or, if such date is not a
Business Day, on the immediately preceding Business Day, for dollar deposits
with a maturity equal to one (1) month divided by (ii) one (1) minus the LIBOR
Reserve Percentage (expressed as a decimal) applicable to dollar deposits in the
London interbank market with a maturity equal to one (1) month, and (II) 0.75%.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time that is described in the EU Bail-In Legislation
Schedule and (b) with respect to the United Kingdom, Part I of the United
Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings).

“Disposition” means, with respect to any Person, the sale, transfer, license,
lease or other disposition (including by way of Division, any sale leaseback and
any sale or issuance of Equity Interests including by way of a merger) by such
Person to any other Person, with or without recourse, of (a) any notes or
accounts receivable or any rights and claims associated therewith, (b) any
Equity Interests of any Subsidiary (other than directors’ qualifying shares), or
(c) any other assets, provided, however, that none of the following shall
constitute a Disposition: (i) any sale, transfer, license, lease or other
disposition by (A) a Borrower or Guarantor to another Borrower or Guarantor or
(B) a Subsidiary that is not a Borrower or Guarantor to another Subsidiary that
is not a Borrower or Guarantor, in each case, on terms which are no less
favorable than are obtainable from any Person which is not one of its
Affiliates, (ii) the collection of accounts receivable and other obligations in
the ordinary course of business, (iii) sales of inventory in the ordinary course
of business, and (iv) dispositions of substantially worn out, damaged,
uneconomical, surplus or obsolete equipment, equipment that is no longer useful
in the business of the Borrower or its Subsidiaries. Each of the terms “Dispose”
and “Disposed” when used as a verb shall have an analogous meaning.

“LIBOR Rate” means, relative to a LIBOR Rate Borrowing for any Interest Period,
a rate per annum equal to the greater of (a) the rate determined by dividing
(i) LIBOR for such Interest Period by (ii) a percentage equal to one hundred
percent (100%) minus the LIBOR Reserve Percentage, and (b) 0.75%.

 

- 2 -



--------------------------------------------------------------------------------

“LIBOR Rate Borrowing” means a Borrowing bearing interest at the sum of the
LIBOR Rate plus the Applicable Margin plus the Applicable Additional Margin.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

(b)     Section 1.1. The following definitions are hereby added to Section 1.1
in the proper alphabetical order:

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Applicable Additional Margin” means, at all times during the period (i) from
the First Amendment Effective Date through and including the date of receipt by
the Administrative Agent of the Compliance Certificate applicable to the Four
Quarter Period ended June 26, 2021: (a) with respect to all LIBOR Rate
Borrowings, the applicable percentage set forth below in the column entitled
“Applicable Additional Margin for LIBOR Rate Borrowings”; (b) with respect to
all ABR Borrowings, the applicable percentage set forth below in the column
entitled “Applicable Additional Margin for ABR Borrowings”; and (c) with respect
to the Commitment Fee, the applicable percentage set forth below in the column
entitled “Applicable Additional Margin for Commitment Fee and (ii) immediately
after the date of receipt by the Administrative Agent of the Compliance
Certificate applicable to the Four Quarter Period ended June 26, 2021, the
Applicable Additional Margin shall be zero. Notwithstanding any contrary
provision hereof, during the period from the First Amendment Effective Date
through and including June 30, 2021, at no time shall the relevant Applicable
Additional Margin be lower than (i) as to LIBOR Rate Borrowings, the percentage
required to ensure that the sum of the Applicable Margin plus the Applicable
Additional Margin equals or exceeds 2.25% and (ii) as to the Commitment Fee, the
percentage required to ensure that the sum of the Applicable Margin plus the
Applicable Additional Margin equals or exceeds 0.40%.

 

- 3 -



--------------------------------------------------------------------------------

Period     Applicable Additional Margin for  

When AD Is

greater than

    And less than or
equal to     LIBOR Rate
Borrowings     ABR
Borrowings     Commitment
Fee     5.00:1.00       5.50:1.00       0.25 %      0.00 %      0.05 %   
5.50:1.00         0.75 %      0.00 %      0.15 % 

Definition: “AD” is the abbreviation for Adjusted Debt/EBITDAR Ratio.

Adjusted Debt and EBITDAR are calculated for the most recently-completed Four
Quarter Period and the ratio of Adjusted Debt to EBITDAR is calculated as of the
last day of such Four Quarter Period. The Applicable Additional Margin, as
adjusted to reflect such calculations, shall become effective on the date of
receipt by the Administrative Agent of the Compliance Certificate applicable to
such Four Quarter Period. If Borrower fails to timely furnish to Administrative
Agent the Current Financials and any related Compliance Certificate or, if for
some other reason, a new Applicable Additional Margin for a current period
cannot be calculated, then the Applicable Additional Margin in effect on the
last day of the last Four Quarter Period for which the ratio of Adjusted Debt to
EBITDAR was calculated shall remain in effect until a new Applicable Additional
Margin can be calculated, which new Applicable Additional Margin shall become
effective as provided in the immediately preceding sentence.

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Borrowings under Section 2.1 of this Agreement (after
giving effect to the then outstanding the Facility Commitment Usage).

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR or another rate based on SOFR) that has been
selected by the Administrative Agent and the Borrower giving due consideration
to (i) any selection or recommendation of a replacement rate or the mechanism
for determining such a rate by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a rate of interest
as a replacement to the LIBOR Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than 0.75%, the Benchmark
Replacement will be deemed to be 0.75% for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to: (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBOR Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBOR Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.

 

- 4 -



--------------------------------------------------------------------------------

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent decides may be appropriate
to reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBOR Rate permanently or indefinitely ceases to provide the LIBOR Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBOR Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBOR Rate, a resolution authority with jurisdiction over the administrator for
the LIBOR Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBOR Rate, which states that the
administrator of the LIBOR Rate has ceased or will cease to provide the LIBOR
Rate permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the LIBOR Rate; or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate or a governmental authority
having jurisdiction over the Administrative Agent in effect announcing that the
LIBOR Rate is no longer representative.

 

- 5 -



--------------------------------------------------------------------------------

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Majority Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Majority Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with
Section 3.15(b) and (y) ending at the time that a Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder pursuant to Section 3.15(b).

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons, whether pursuant to a
“plan of division” or similar arrangement pursuant to Section 18-217 of the
Delaware Limited Liability Company Act or any similar provision under the laws
of any other applicable jurisdiction and pursuant to which the Dividing Person
may or may not survive.

“Early Opt-in Election” means the occurrence of:

(1)(a) a determination by the Administrative Agent or (b) a notification by the
Majority Lenders to the Administrative Agent (with a copy to the Borrower) that
the Majority Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 3.15(b), are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace the
LIBOR Rate, and

(2)(a) the election by the Administrative Agent or (b) the election by the
Majority Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Majority Lenders of written
notice of such election to the Administrative Agent.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“First Amendment Effective Date” means the effective date of that certain
Amendment No. 1 to Amended and Restated Credit Agreement which amended this
Agreement.

“Leverage Covenant Cushion Condition” means, as of any date of determination
with respect to any Distribution or acquisition permitted under this Agreement,
the ratio of Borrower’s Adjusted Debt to EBITDAR (calculated as of the last day
of the fiscal quarter of the Borrower ending immediately prior to such date of
determination as adjusted to give effect to such acquisition or Distribution as
provided in Sections 9.8 and 9.9 respectively) shall be less than or equal to a
ratio that is 0.50x inside the applicable threshold required under Section 10(b)
hereof with respect to the last day of the fiscal quarter of the Borrower ending
immediately prior to such date of determination.

 

- 6 -



--------------------------------------------------------------------------------

“Liquidity” means, as of any date of determination, the sum of Availability and
Qualified Cash.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrower and its Subsidiaries that is
in deposit accounts or in securities accounts (each as defined in the Uniform
Commercial Code as in effect from time to time in New York), or any combination
thereof, and which such deposit account or securities account is maintained by a
branch office of the bank or securities intermediary located within the United
States.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

(c)    Section 1.5. The following new Section 1.5 is hereby added to the Credit
Agreement:

1.5    Divisions. For all purposes under the Loan Papers, in connection with
Division: (a) if any asset, right, obligation or liability of any Person becomes
the asset, right, obligation or liability of a different Person as a result of
such Division, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence as a result of such Division, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

- 7 -



--------------------------------------------------------------------------------

(d)    Sections 2.3, 3.3 and 4.2. Sections 2.3, 3.3 and 4.2 are each amended to
insert “plus the Applicable Additional Margin” after each reference to
“Applicable Margin”.

(e)    Section 3.15. Section 3.15 is hereby restated as follows:

3.15    Alternate Rate of Interest.

(a)    Temporary Unavailability of LIBOR Rate. If, on or before any date when
LIBOR Rate is to be determined for a Borrowing, Administrative Agent, or any
Lender determines (and Majority Lenders agree with that determination) that the
(i) basis for determining the applicable rate is not available or (ii) that the
resulting rate does not accurately reflect the cost to Lenders of making or
converting Borrowings at that rate for the applicable Interest Period, then
Administrative Agent shall promptly notify Borrower and Lenders of that
determination (which is conclusive and binding on Borrower absent manifest
error) and the applicable Borrowing shall bear interest at the sum of the ABR
plus the Applicable Margin plus the Applicable Additional Margin. Until
Administrative Agent notifies Borrower that those circumstances no longer exist,
Lenders’ commitments under this Agreement to make, or to convert to, LIBOR Rate
Borrowings (as the case may be) will be suspended.

(b)    Successor LIBOR Rate.

(i)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Paper, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace the LIBOR Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such proposed amendment from Lenders comprising
the Majority Lenders. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Majority
Lenders have delivered to the Administrative Agent written notice that such
Majority Lenders accept such amendment. No replacement of the LIBOR Rate with a
Benchmark Replacement pursuant to this Section 3.15(b) will occur prior to the
applicable Benchmark Transition Start Date.

(ii)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan Paper,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

(iii)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period, provided that the failure to give such
notice under this clause (iv) shall not affect the commencement or conclusion of
any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this
Section 3.15(b), including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 3.15(b).

(iv)    Benchmark Unavailability Period. Upon the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of LIBOR Rate Borrowings to be made,
converted or continued during such Benchmark Unavailability Period and, failing
that, the Borrower will be deemed to have converted any such request into a
request for a Borrowing of or conversion to ABR Borrowings. During any Benchmark
Unavailability Period, (i) the obligation of the Lenders to make or maintain
LIBOR Rate Borrowings shall be suspended, (ii) any request for a Borrowing of,
conversion to or continuation of LIBOR Rate Borrowings shall be ineffective and
will be deemed to have been a request for a Borrowing of or conversion to ABR
Borrowings, and (iii) the component of the ABR based upon the LIBOR Rate will
not be used in any determination of the ABR.

(f)    Section 3.17. Section 3.17 is hereby restated as follows:

3.17    Change in Laws. If any Change in Law makes it unlawful for any Lender to
make or maintain any Borrowing based on the LIBOR Rate Borrowings, then that
Lender shall promptly notify Borrower and Administrative Agent, and (a) as to
undisbursed funds, that requested Borrowing shall be made as an ABR Borrowing
subject to the higher of (i) the Prime Rate, (ii) the Federal Funds Effective
Rate plus 1% and (iii) zero percent (0.0%), and (b), as to any outstanding
Borrowing, (i) if maintaining the Borrowing until the last day of the applicable
Interest Period is unlawful, the Borrowing shall be converted to an ABR
Borrowing as of the date of notice, and Borrower shall pay any related Funding
Loss, or (ii) if not prohibited by Law, the Borrowing shall be converted to an
ABR Borrowing as of the last day of the applicable Interest Period, or (iii) if
any conversion will not resolve the unlawfulness, Borrower shall promptly prepay
the Borrowing, without penalty, together with any related Funding Loss.

(g)    Section 4.3. Section 4.3 is hereby restated as follows:

4.3    Facility Commitment Fee. Borrower shall pay to Administrative Agent for
the account of each Lender a commitment fee (“Commitment Fee”), payable as it
accrues on each March 31, June 30, September 30, and December 31, and on the
Facility Maturity Date, equal to the sum of the Applicable Margin plus the
Applicable Additional Margin, times the amount by which (a) such Lender’s
Facility Committed Sum exceeds (b) such Lender’s average daily Facility
Commitment Usage, in each case during the calendar quarter ending on such date.
If there is any change in the Applicable Margin and/or the Applicable Additional
Margin during any quarter, the average daily amount shall be computed and
multiplied by the Applicable Margin plus the Applicable Additional Margin,
separately for each period that such Applicable Margin and Applicable Additional
Margin were in effect during such quarter.

 

- 9 -



--------------------------------------------------------------------------------

(h)    Section 8.1. The following new subsection (j) is hereby added to
Section 8.1 of the Credit Agreement:

(j)    No later than fifteen (15) days after the last day of each fiscal month
for which Section 10(c) is applicable, a compliance certification executed by a
Responsible Officer of the Borrower, substantially in the form of the attached
Exhibit F-2, certifying as to, and providing, the Liquidity as of the end of the
prior fiscal month and related calculations.

(i)    Section 9.8. Section 9.8 is hereby restated as follows:

9.8    Loans, Advances, Acquisitions and Investments. Except as permitted by
Section 9.9 or Section 9.11, Borrower may not and may not permit any Company to
(i) make or otherwise effect any Acquisition, or (ii) make any loan, advance,
extension of credit or capital contribution to, make any investment in, or
purchase or commit to purchase any stock or other securities or evidences of
Debt of, or interests in, any other Person; provided, however, Borrower or a
Company may make an Acquisition or advance to, investment in or purchase from
another Person if:

(1)    (a) such action results in the acquisition of such Person (or all or
substantially all the assets of such Person, or any business or division of such
Person) by Borrower or such Company, (b) such Person is in a line of business
which is substantially the same as or complementary to the Borrower’s principal
line of business, (c) the executive offices of such Person are located in either
the United States or Canada, (d) immediately after giving Pro Forma Effect to
such acquisition, and, if applicable, the making of any loan or advance
hereunder in connection with such acquisition, the Companies shall be in
compliance with all covenants under Section 10 on a Pro Forma Basis and shall
not be in Default or Potential Default under this Agreement, and (e) solely in
the event such acquisition is consummated during the period from and including
June 30, 2020 through and including June 30, 2021, (i) the aggregate amount of
cash consideration which may become due or payable with respect to such
acquisitions does not exceed $100,000,000 (when combined with acquisitions
consummated during such period in accordance with clause (5) below), (ii)
immediately after giving effect to the consummation of any such acquisition, the
Leverage Covenant Cushion Condition is satisfied, and (iii) immediately after
giving effect to the consummation of any such acquisition, Liquidity is no less
than $275,000,000; provided that if any acquisition described in this clause
(1) is in excess of an aggregate cost to Borrower or such Company of more than
$85,000,000 (excluding any loans, advances or other extensions of credit or
capital contributions made or to be made by Borrower or such Company in
connection with the consummation of such acquisition), Borrower shall deliver to
Administrative Agent, prior to the consummation of such acquisition, a
certificate of a Responsible Officer of Borrower in form and substance
reasonably satisfactory to Administrative Agent demonstrating, on a Pro Forma
Basis after giving effect to such acquisition that the Companies shall be in
compliance with all covenants in this Agreement, or

 

- 10 -



--------------------------------------------------------------------------------

(2)    such action is used to provide financial assistance to third parties that
may be purchasing or subleasing certain facilities owned or leased by Borrower
or any other Company and the cumulative principal amount of such financing is
not greater than $25,000,000 (provided that such third party loans shall be
assigned to Lenders and shall not exceed a term of five (5) years), or

(3)    such action is for investments in Cash Equivalents, or

(4)    such action is for investments in marketable securities traded on a
national securities exchange for which there can be obtained a publicly quoted
fair market value and the aggregate fair market value of such marketable
securities is not greater than $10,000,000 at any time, or

(5)    (a) such action results in the acquisition of a minority ownership
interest in such Person by Borrower or such Company, (b) such Person is in a
line of business which is substantially the same as or complementary to the
Borrower’s principal line of business, (c) the executive offices of such Person
are located in either the United States or Canada, (d) immediately after giving
Pro Forma Effect to such acquisition and, if applicable, the making of any loan
or advance hereunder in connection with such acquisition, the Companies shall be
in compliance with all covenants under Section 10 on a Pro Forma Basis and shall
not be in Default or Potential Default under this Agreement, and (e) solely in
the event such acquisition is consummated between during the period from and
including June 30, 2020 through and including June 30, 2021, (i) the aggregate
amount of cash consideration which may become due or payable with respect to
such acquisitions does not exceed $100,000,000 (when combined with acquisitions
consummated during such period in accordance with clause (1) above), (ii)
immediately after giving effect to the consummation of any such acquisition, the
Leverage Covenant Cushion Condition is satisfied, and (iii) immediately after
giving effect to the consummation of any such acquisition, Liquidity is no less
than $275,000,000; provided that if any acquisition described in this clause
(5) is in excess of an aggregate cost to Borrower or such Company of more than
$55,000,000 (excluding any loans, advances or other extensions of credit or
capital contributions made or to be made by Borrower or such Company in
connection with the consummation of such acquisition), Borrower shall deliver to
Administrative Agent, prior to the consummation of such acquisition, a
certificate of a Responsible Officer of Borrower in form and substance
satisfactory to Administrative Agent demonstrating, on a Pro Forma Basis after
giving effect to such acquisition that the Companies shall be in compliance with
all covenants in this Agreement, or

(6)    such action is for investments consisting of extensions of credit or
capital contributions by any Company to or in any other Company, or

(7)    so long as not prohibited by applicable laws, such action is for loans
and advances to employees in the ordinary course of business not to exceed
$300,000 in the aggregate at any time outstanding, or

(8)    such action is for investments in securities or assets not constituting
cash or Cash Equivalents received as part of the consideration in connection
with transactions permitted pursuant to Section 9.10, or

 

- 11 -



--------------------------------------------------------------------------------

(9)    such action is for investments acquired in connection with the settlement
of delinquent accounts in the ordinary course of business or in connection with
the bankruptcy or reorganization of suppliers or customers, or

(10)    such action is for other investments and/or loans not to exceed
$15,000,000 in the aggregate at any one time outstanding.

(j)    Section 9.9. Section 9.9 is hereby restated as follows:

9.9    Dividends and Distributions. Borrower may not, and may not permit any
Company to, declare, make, or pay any Distribution, other than Distributions
declared, made, or paid by (a) Borrower wholly in the form of its capital stock;
(b) any other Company to Borrower; (c) Borrower in cash in respect of the
retirement, redemption, purchase or other acquisition of its Equity Interests or
other equity securities, provided that, before and after giving effect to any
such retirement, redemption, purchase or other acquisition, the Companies shall
be in compliance with all covenants under Section 10 and shall not be in Default
or Potential Default under this Agreement; (d) with respect to Distributions
made at all times other than from and including June 30, 2020 through and
including June 30, 2021, Borrower in cash in respect of Distributions on its
Equity Interests or other equity securities so long as (i) the Companies are in
compliance with all covenants under Section 10, (ii) no Default exists under
this Agreement, and (iii) immediately after giving effect to any such
Distributions, the Leverage Covenant Cushion Condition is satisfied, (e) with
respect to Distributions made at all times other than from and including
June 30, 2020 through and including June 30, 2021, to the extent the Leverage
Covenant Cushion Condition is not satisfied, Borrower in cash in respect of
Distributions on its Equity Interests or other equity securities in an aggregate
amount, in any Four Quarter Period, not to exceed an amount equal to 50% of the
Net Income of Borrower and its Subsidiaries for the immediately preceding Four
Quarter Period, provided that, before and after giving effect to any such cash
Distribution, the Companies shall be in compliance with all covenants under
Section 10 and shall not be in Default under this Agreement, and (f) solely with
respect to Distributions made from and including June 30, 2020 through and
including June 30, 2021, Borrower in cash in respect of Distributions on its
Equity Interests or other equity securities so long as (i) the aggregate amount
of such Distributions during such period does not exceed $38,500,000, (ii) the
Companies are in compliance with all covenants under Section 10, (iii) no
Default exists under this Agreement, (iv) immediately after giving effect to the
making of any such Distributions, the Leverage Covenant Cushion Condition is
satisfied, and (v) immediately after giving effect to the making of any such
Distributions, Liquidity is no less than $275,000,000. Borrower may not and may
not permit any Company to enter into or permit to exist any arrangement or
agreement (other than the Loan Papers) that prohibits it from paying dividends
or other distributions to its shareholders other than (i) any agreement in
effect on the date of this Agreement, or any extension, replacement or
continuation of any such agreement, (ii) any applicable law, rule or regulation
(including, without limitation, applicable state corporate statutes restricting
the payment of dividends in certain circumstances), (iii) customary restrictions
in agreements for the sale of assets on the transfer or encumbrance of such
assets during an interim period prior to the closing of the sale of such assets
and (iv) customary restrictions in contracts that prohibit the assignment of
such contract.

 

- 12 -



--------------------------------------------------------------------------------

(k)    Section 9.11. Section 9.11 is hereby amended to add “Division or other”
prior to “statutory plan of division”.

(l)    Section 10. Section 10 is hereby restated as follows:

SECTION 10.    FINANCIAL COVENANTS. So long as Lenders are committed to fund
Borrowings and Administrative Agent is committed to issue LCs under this
Agreement, and thereafter until the Obligation (other than unasserted contingent
obligations) is paid and performed in full, Borrower covenants and agrees to
comply with the following financial covenants as calculated on the last day of
each fiscal quarter or month period as applicable and certified by Borrower in
the most recent Compliance Certificate (or other compliance certificate required
hereunder as to Section 10(c)) delivered to Administrative Agent, on behalf of
the Lenders, from time to time in accordance with the terms of this Agreement:

(a) Interest Coverage Ratio. At all times following June 26, 2021, Borrower
shall not permit the Interest Coverage Ratio to be less than 1.55 to 1.00.

(b) Adjusted Debt to EBITDAR. Borrower shall not permit Adjusted Debt to EBITDAR
to exceed (i) 5.50 to 1.00 as of the last day of the fiscal quarter ending
June 27, 2020, (ii) 6.00 to 1.00 as of the last day of the fiscal quarter ending
September 26, 2020, (iii) 6.25 to 1.00 as of the last day of the fiscal quarter
ending December 26, 2020, (iv) 5.50 to 1.00 as of the last day of the fiscal
quarter ending March 27, 2021, (v) 5.00 to 1.00 as of the last day of the fiscal
quarter ending June 26, 2021, and (vi) 4.75 to 1.00 as of the last day of any
fiscal quarter ending after June 26, 2021, provided that following June 26,
2021, the Borrower may, in its sole discretion, upon the consummation of a
Qualified Acquisition, elect to have the covenant for fiscal quarters ending
after June 26, 2021, step up to a maximum of 5.00 to 1.00. Such election must be
made by Borrower within the 12 full months following the consummation of the
applicable Qualified Acquisition. The covenant will be measured beginning with
the first fiscal quarter end following such election and continue for the next
three fiscal quarter ends thereafter (e.g., if a Qualified Acquisition closed in
January 2022 and the Borrower selected September 2022 as the testing
commencement month, the 5.00 to 1.00 covenant requirement would apply and be
measured from and including the fiscal quarter ending on September 2022 through
and including the fiscal quarter ending on June 2023). Such step up option may
only be elected two times over the life of this Agreement (each of which must be
elected with respect to different Qualified Acquisitions).

(c) Liquidity. Borrower shall not permit Liquidity, as of the end of each fiscal
month from and including June 2020 through and including June 2021, to be less
than $275,000,000.

(m)    Section 11.2(a). Subsection (a) of Section 11.2 is hereby restated as
follows:

(a) Any covenant or agreement contained in Sections 8.2, 9.2, 9.9, 9.10, 9.11,
9.12, 9.16, or 10;

 

- 13 -



--------------------------------------------------------------------------------

(n)    Section 14.10(a). Subsection (a) of Section 14.10 is hereby restated as
follows:

(a) Unless otherwise specifically provided herein (including without limitation,
as to any amendment contemplated by Section 3.15(b) of this Agreement in
connection with a Benchmark Transition Event or an Early Opt-in Election shall
be effective as contemplated by such Section 3.15(b) hereof), (i) this Agreement
may be amended only by an instrument in writing executed by Borrower,
Administrative Agent and Majority Lenders and supplemented only by documents
delivered or to be delivered in accordance with the express terms of this
Agreement and (ii) the other Loan Papers may only be the subject of an
amendment, modification, or waiver that has been approved by Majority Lenders
and Borrower.

(o)    Section 14.19. Section 14.19 is hereby restated as follows:

14.19    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Paper or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Paper, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Paper; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

(p)    Section 14.21. The following new Section 14.21 is hereby added to the
Credit Agreement:

14.21    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Papers provide support, through a guarantee or otherwise, for Financial
Hedge or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Papers and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

- 14 -



--------------------------------------------------------------------------------

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Papers that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Papers were governed by the
laws of the United States or a state of the United States. Without limitation of
the foregoing, it is understood and agreed that rights and remedies of the
parties with respect to a Defaulting Lender shall in no event affect the rights
of any Covered Party with respect to a Supported QFC or any QFC Credit Support.

(b)    As used in this Section 14.21, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

(q)    Exhibit F-2. A new Exhibit F-2 in the form of Exhibit F-2 attached to
this Amendment is hereby added to the Credit Agreement and the Exhibit List in
the Credit Agreement is updated accordingly.

 

- 15 -



--------------------------------------------------------------------------------

2.    Consent Fee. In consideration of such Lenders’ execution of this Amendment
on or prior to the effective date hereof, the Borrower shall pay to the
Administrative Agent, for the benefit of such consenting Lenders (including
Citizens Bank, N.A., in its capacity as Lender), consent fees (“Consent Fees”)
equal to 0.125% of the aggregate principal amount of such consenting Lender’s
portion of the drawn and undrawn commitments under the Credit Agreement, with
such Consent Fees being allocated to the consenting Lenders in accordance with
their respective arrangements with the Administrative Agent. Consent Fees shall
be deemed earned on the date of this Amendment, and shall be payable on the
First Amendment Effective Date.

3.    Conditions to Effectiveness. This Amendment shall be effective upon the
satisfaction of each of the following conditions:

(a)    Administrative Agent shall have received an executed counterpart of this
Amendment signed by Borrower, each Guarantor, the requisite Lenders and
Administrative Agent; and

(b)    Borrower shall have (A) paid to the Administrative Agent the fees
required to be paid by it on or before the effective date hereof, including the
Consent Fees and any fees set forth in any applicable fee letter, and (B) paid
or caused to be paid all reasonable fees and expenses of the Administrative
Agent and of counsel to the Administrative Agent that have been invoiced on or
prior to the effective date hereof that the Borrower would have to pay in
accordance with the Credit Agreement.

Administrative Agent shall notify Borrower and Lenders of the effective date of
this Amendment, and such notice shall be conclusive and binding.    

4.    Representations, Warranties and Covenants. Borrower and each Guarantor
hereby represents and warrants to and covenants and agrees with Administrative
Agent and Lenders that:

(a)    The representations and warranties set forth in the Loan Papers (except
to the extent (i) that the representations and warranties speak to a specific
date or refer to an earlier date, in which case they shall be true and correct
in all material respects as of such specific or earlier date, or (ii) the facts
on which such representations and warranties are based have been changed by
transactions contemplated or permitted by the Credit Agreement) are true and
correct in all material respects (except for any representation and warranty
qualified by materiality, in which case each representation and warranty is true
and correct in all respects) as of the date hereof and with the same effect as
though made on and as of the date hereof.

(b)    Assuming effectiveness of this Amendment, no Default or Potential Default
now exists, or would exist as a result of this Amendment.

(c)    (i) The execution, delivery and performance by Borrower and each
Guarantor, respectively, of this Amendment is within its organizational powers
and have been duly authorized by all necessary action (corporate or otherwise)
on the part of Borrower and each and each Guarantor, (ii) this Amendment is the
legal, valid and binding obligation of Borrower and each Guarantor, enforceable
against Borrower and each Guarantor in accordance with its terms, except as
enforceability may be limited by applicable Debtor Relief Laws and general
principles of equity, and (iii) neither this Amendment nor the execution,
delivery and performance by Borrower and each Guarantor hereof: (A) violate any
provision of Borrower’s or each Guarantor’s charter, bylaws, certificate of
formation, operating agreement or similar governing document, (B) violate any
Material Agreements to which it is a party, other than violations which would
not cause a Material Adverse Event, (C) do not result in the creation or
imposition of any Lien (other than the Lender Liens) on any of its assets, or
(D) violate any provision of Law or order of any Tribunal applicable to it,
other than violations that individually or collectively are not a Material
Adverse Event.

 

- 16 -



--------------------------------------------------------------------------------

5.    Effect; No Waiver; References; Release.

(a)    Borrower and each Guarantor hereby (i) reaffirms and admits the validity
and enforceability of the Loan Papers and all of its obligations thereunder and
(ii) agrees and admits that it has no defenses (other than payment) to or
offsets against any such obligation. Except as specifically set forth herein,
the Credit Agreement and the other Loan Papers shall remain in full force and
effect in accordance with their terms and are hereby ratified and confirmed. The
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any existing or future Default, whether known or unknown or any right,
power or remedy of Administrative Agent or Lenders under the Credit Agreement,
nor constitute a waiver of any provision of the Credit Agreement, except as
specifically set forth herein.

(b)    Borrower and Guarantor hereby (i) reaffirms all of its agreements and
obligations under the Security Documents, (ii) reaffirms that all Obligations of
Borrower under or in connection with the Credit Agreement as modified hereby are
“Obligations” as that term is defined in the Security Documents and
(iii) reaffirms that all such Obligations continue to be secured by the Security
Documents, which remain in full force and effect and are hereby ratified and
confirmed.

(c)    All references to “this Agreement” in the Credit Agreement and to “the
Credit Agreement” in the other Loan Papers shall be deemed to refer to the
Credit Agreement as amended hereby.

(d)    Release. The Borrower and each Guarantor, and their respective
subsidiaries, affiliates and the successors, assigns, heirs and representatives
of each of the foregoing (collectively, the “Releasors”) hereby absolutely and
unconditionally releases and forever discharges the Administrative Agent, in all
capacities, whether as an agent, Lender or otherwise, and each Lender, and any
and all participants, parent entities, subsidiary entities, affiliated entities,
insurers, indemnitors, successors and assigns thereof, together with all of the
present and former directors, officers, managers, agents, attorneys and
employees of any of the foregoing (collectively, the “Released Parties”), from
(x) any and all liabilities, obligations, duties, responsibilities, promises or
indebtedness of any kind of the Released Parties to the Releasors or any of them
except for the obligations of the Released Parties under the Loan Papers, and
(y) any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which the Releasors or any of them has
had, now have or have made claim to have against any such person for or by
reason of any act, omission, event, contract, liability, indebtedness, claim,
circumstance, matter of any kind, cause or thing known to the Borrower arising
from the beginning of time to and including the date of this Amendment, whether
such claims, demands and causes of action are matured or unmatured, provided
further that the Borrower and each Guarantor hereby represents and warrants that
as of the date hereof to its knowledge no such claims, demands or causes or
action exist. For purposes of the release contained in this clause (d), any
reference to any Releasor shall mean and include, as applicable, such Releasor’s
successors and assigns, including, without limitation, any receiver, trustee or
debtor-in-possession, acting on behalf of such person. As to each and every
claim released hereunder, Borrower and each Guarantor hereby represents that it
has received the advice of legal counsel with regard to the releases contained
herein and agrees to waive, to the extent permitted by law, any common law or
statutory rule or principle that could affect the validity or scope or any other
aspect of such release.

 

- 17 -



--------------------------------------------------------------------------------

(e)    Special California Provisions. The Borrower and each Guarantor, with the
advice of competent California counsel, by executing this Amendment and
executing any other Loan Papers in connection herewith, freely, irrevocably and
unconditionally:

(i)    waives all rights of subrogation, reimbursement, indemnification and
contribution and any other rights and defenses (other than payment) that are or
may become available to the Borrower and each Guarantor by reason of Sections
2787 to 2855, inclusive, 2899 and 3433, of the California Civil Code;

(ii)    agrees that the Borrower and each Guarantor will not assert any of the
foregoing defenses (other than payment) in any action or proceeding which the
Administrative Agent or any Lender may commence to enforce its rights under the
Loan Papers;

(iii)    acknowledges and agrees that the rights and defenses (other than
payment) waived by the Borrower and each Guarantor hereunder include any right
or defense (other than payment) that the Borrower or any Guarantor may have or
be entitled to assert based upon or arising out of any one or more of the
following: Sections 580a, 580b, 580d or 726 of the California Code of Civil
Procedure or Sections 2809, 2810, 2819, 2839, 2845, 2847, 2848, 2849, 2850, 2899
and 3433 of the California Civil Code;

(iv)    acknowledges and agrees that the Administrative Agent and Lenders are
relying on this waiver in entering into this Amendment and other Loan Papers,
and that this waiver is a material part of the consideration which the
Administrative Agent and Lenders are receiving for making the loans to the
Borrower evidenced by the Loan Papers; and

(v)    acknowledges and agrees that the Borrower and each Guarantor intends the
foregoing to be express waivers of each and every one of said specific rights
and/or defenses (other than payment) as contemplated under California Civil Code
Section 2856.

6.    Miscellaneous.

(a)    Borrower and each of the other Companies will take, and Borrower will
cause the other Companies to take, all actions that may be required under the
Loan Papers to effectuate the transactions contemplated hereby or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of Borrower.

(b)    Subject to and in accordance with Section 8.7 of the Credit Agreement,
the Borrower and each Guarantor shall pay Administrative Agent upon demand for
all reasonable out-of-pocket expenses, including reasonable attorneys’ fees and
expenses of Administrative Agent, incurred by Administrative Agent in connection
with the preparation, negotiation and execution of this Amendment.

 

- 18 -



--------------------------------------------------------------------------------

(c)    The Laws (other than conflict-of-laws provisions) of the State of New
York and of the United States of America govern the rights and duties of the
parties to this Amendment and the validity, construction, enforcement, and
interpretation of this Amendment.

(d)    This Amendment shall be binding upon Borrower, Administrative Agent and
Lenders and their respective successors and assigns, and shall inure to the
benefit of Borrower, Administrative Agent and Lenders and the respective
successors and assigns of Administrative Agent and Lenders.

(e)    This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or other
electronic imaging (including in .pdf format) means shall be effective as
delivery of a manually executed counterpart of this Amendment.

[Signature pages follow.]

 

- 19 -



--------------------------------------------------------------------------------

AS EVIDENCE of the agreement by the parties hereto to the terms and conditions
herein contained, each such party has caused this Amendment to be executed on
its behalf.

 

MONRO, INC., as Borrower By:  

/s/ Brian J. D’Ambrosia

Name:   Brian J. D’Ambrosia Title:   Executive Vice President - Finance, Chief
Financial Officer, and Treasurer CAR-X, LLC, as a Guarantor By:  

/s/ Maureen E. Mulholland

    Maureen E. Mulholland, Secretary MONRO SERVICE CORPORATION, as a
Guarantor By:  

/s/ Brian J. D’Ambrosia

    Brian J. D’Ambrosia, Secretary MNRO HOLDINGS, LLC, as a Guarantor By:  

/s/ Maureen E. Mulholland

    Maureen E. Mulholland, Secretary MNRO SERVICE HOLDINGS, LLC, as a
Guarantor By:  

/s/ Maureen E. Mulholland

    Maureen E. Mulholland, Secretary

 

[Monro, Inc. – Amendment No. 1 to Amended and Restated Credit Agreement –
Signature Page]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A.,

as Administrative Agent and a Lender

By:  

/s/ Patrick A. Keffer

Name:  

Patrick A. Keffer

Title:   Senior Vice President

 

[Monro, Inc. – Amendment No. 1 to Amended and Restated Credit Agreement –
Signature Page]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Co-Syndication Agent and a Lender

By:  

/s/ Thomas C. Strasenburgh

Name:   Thomas C. strasenburgh Title:   Senior Vice President

 

[Monro, Inc. – Amendment No. 1 to Amended and Restated Credit Agreement –
Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agent and a Lender

By:  

/s/ Alicia Schreibstein

Name:  

Alicia Schreibstein

Title:   Executive Director

 

[Monro, Inc. – Amendment No. 1 to Amended and Restated Credit Agreement –
Signature Page]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as Co-Syndication Agent and a Lender

By:  

/s/ Jeff Morse

Name:   Jeff Morse Title:   Senior Vice President

 

[Monro, Inc. – Amendment No. 1 to Amended and Restated Credit Agreement –
Signature Page]



--------------------------------------------------------------------------------

TRUIST BANK (formerly known as Branch
Banking and Trust Company),

as Co-Documentation Agent and a Lender

By:  

/s/ Matthew J. Davis

Name:  

Matthew J. Davis

Title:   Senior Vice President

 

[Monro, Inc. – Amendment No. 1 to Amended and Restated Credit Agreement –
Signature Page]



--------------------------------------------------------------------------------

TD BANK, N.A.,

as Co-Documentation Agent and a Lender

By:  

/s/ Craig Welch

Name:   Craig Welch Title:   Senior Vice President

 

[Monro, Inc. – Amendment No. 1 to Amended and Restated Credit Agreement –
Signature Page]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as Co-Documentation Agent and a Lender

By:  

/s/ Melissa E. LoBocchiaro

Name:  

Melissa E. LoBocchiaro

Title:   Vice President

 

[Monro, Inc. – Amendment No. 1 to Amended and Restated Credit Agreement –
Signature Page]



--------------------------------------------------------------------------------

CITIBANK N.A.,

As a Lender

By:  

/s/ Randy Humphreys

Name:  

Randy Humphreys

Title:  

Director

 

[Monro, Inc. – Amendment No. 1 to Amended and Restated Credit Agreement –
Signature Page]